Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1161
                       Lower Tribunal No. 18-19402
                          ________________


                         Toya Larenn Weaver,
                                  Appellant,

                                     vs.

                         VRMTG Asset Trust,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

     David J. Winker, P.A., and David J. Winker, for appellant.

     Topouzis & Associates, P.C., and Tyler E. Mesmer, for appellee.


Before LOGUE, MILLER, and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings, the

appellate court can not properly resolve the underlying factual issues so as

to conclude that the trial court’s judgment is not supported by the evidence

or by an alternative theory.”).




                                     2